Citation Nr: 0815457	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  99-13 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an irritable bowel 
syndrome, to include as secondary to service-connected post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran retired in March 1985 after more than 20 years of 
active service.  



This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2005, at which time the issue 
identified on the title page of this document, as well as the 
issues of the veteran's entitlement to service connection for 
a lung disorder and hypertension, were remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, through the VA's Appeals Management Center 
(AMC).  The purpose of such remand was to facilitate the 
conduct of certain procedural and evidentiary development.  
While the case remained in remand status, the AMC by its 
rating determination of August 2007 granted service 
connection for a lung disorder and hypertension, thereby 
removing such matters from the Board's jurisdiction.  By 
separate action, also in August 2007, the AMC confirmed and 
continued the prior denial of the veteran's claim for service 
connection for an irritable bowel syndrome, following which 
the case was returned to the Board for further review.  A 
copy of that that decisional document was provided to the 
veteran's current and former representative.  


FINDINGS OF FACT

1.  Service medical records show no complaints or findings 
indicative of irritable bowel syndrome and its presence is 
not objectively identified until approximately nine years 
following the veteran's retirement from active service.  

2.  No medical professional links the veteran's irritable 
bowel syndrome to his military service and there is no 
competent evidence that the veteran's service-connected post-
traumatic stress disorder has caused or aggravated his 
irritable bowel syndrome.  


CONCLUSION OF LAW

Irritable bowel syndrome was neither incurred in nor 
aggravated by service, nor is it proximately due or the 
result of the veteran's service-connected post-traumatic 
stress disorder, nor has the post-traumatic stress disorder 
aggravated the irritable bowel syndrome.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310, 3.326 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in December 2005 so that additional development could 
be undertaken.  All of the actions previously sought by the 
Board through its prior development request appear to have 
been completed to the extent possible, and it is of note that 
neither the veteran, nor his representative, contends 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  In his most recent statement, dated in November 
2007, the veteran indicated that he had no additional 
evidence to submit and that he was seeking a return of his 
case to the Board for further review.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. §  3.159(b)(2).  Second, VA has a duty to notify 
the appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claims, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through the RO's VCAA letter of July 2005 and the AMC's 
correspondence of March 2006.  The appellant was thereby 
notified that he should submit all pertinent evidence in his 
possession.  The record further reflects that the veteran was 
advised of the Court's holding in Dingess/Hartman by the 
AMC's supplemental statement of the case of October 2007.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, complete VCAA notice was furnished to the 
veteran-appellant subsequent to the RO's initial decision as 
to the claim in question, in contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'" Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The record in this instance demonstrates that full VCAA 
notice was effectuated prior to or concomitant with the 
issuance of the final supplemental statement of the case by 
the AMC in October 2007.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of a supplemental statement of the case 
to cure timing of a notification defect).  More timely VCAA 
notice would not have operated to alter the outcome of the 
issue on appeal, in view of the fact that the record does not 
identify a factual predicate for entitlement to a grant of 
entitlement to service connection for an irritable bowel 
syndrome either on a direct or secondary basis.  Sanders, 
supra (recognizing that "a demonstration that the outcome 
would not have been different in the absence of the error 
would demonstrate that there was no prejudice").  Here, the 
existence of irritable bowel syndrome is not shown in service 
or for years following the veteran's retirement from active 
duty and it is otherwise not demonstrated by competent 
evidence that the disorder in question was caused or 
aggravated by service-connected post-traumatic stress 
disorder.  In view of the foregoing, the Board cannot 
conclude that any defect in the timing of the notice provided 
affected the essential fairness of the adjudication, and, 
thus, the presumption of prejudice is rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes the veteran's service medical 
records, as well as a variety of examination and treatment 
records compiled during post-service years.  The record 
reflects that the veteran-appellant was afforded two VA 
medical examinations during the course of the instant appeal, 
from which detailed medical findings and nexus opinions were 
obtained and the competent opinions addressed the direct 
incurrence and secondary service connection questions at 
hand.  The competent opinions addressed the direct incurrence 
and secondary service connection questions at hand.  As there 
is ample, competent evidence to decide the appeal, the Board 
may proceed to adjudicate the merits of the claim presented, 
without further remand.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007). 
In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.  

Merits of the Claim

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection also may be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Secondary service connection may be granted when a 
nonservice-connected disability is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310; 
see also Allen v. Brown, 7 Vet. App. 439 (1995) (when a 
veteran's service- connected disability aggravates, but is 
not the proximate cause of, a non-service-connected 
disability, the veteran is entitled to compensation for that 
incremental increase in severity of the non-service-connected 
disability attributable to the service-connected disability).  
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen, supra.  See 71 Fed. Reg. 
52744 (2006).  Under the changes, the section heading of 38 
C.F.R. § 3.310 was retitled "Disabilities that are 
proximately due to, or aggravated by, service-connected 
disease or injury" and the previously designated paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), 
and a new paragraph (b) was added as follows:

Aggravation of nonservice-connected disabilities. 
Any increase in severity of a nonservice- 
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case 
of a veteran who engaged in combat with the enemy during a 
period of war, such as the helicopter pilot who served in 
combat in Vietnam in this case, and the claimed disease or 
injury is combat-related, which is neither alleged nor shown 
in this instance, lay evidence of inservice incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  However, 
38 U.S.C.A. § 1154(b) does not address the questions of the 
existence of a present disability or of a nexus between such 
disability and service, both of which are required for a 
grant of service connection.  Moreover, the veteran does not 
allege that his irritable bowel syndrome is of combat origin 
or is otherwise combat related.  To that extent, § 1154 is 
not for application under the facts of this case.  

Service medical records are negative for complaints or 
findings indicative of an irritable bowel syndrome.  Medical 
evidence developed after service is to the effect that the 
veteran's irritable bowel syndrome originated in or about 
1994, some nine years following his retirement from active 
service.  Much additional treatment for his irritable bowel 
syndrome is thereafter shown, with a VA medical examination 
in January 1998 leading to entry of an assessment of 
irritable bowel syndrome, by history.  To the extent that the 
veteran is now contending that he had problems continually 
after service, his contentions are outweighed by the negative 
post-service medical evidence.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].  Moreover, no medical 
professional links by finding or opinion the veteran's 
currently shown irritable bowel syndrome to his military 
service or any event thereof.  

Regarding the veteran's primary allegation that his post-
traumatic stress disorder either caused or aggravated his 
irritable bowel syndrome, he fails to produce competent 
evidence to show that the disability at issue was caused or 
aggravated by his service-connected psychiatric disorder.  Of 
record is an outpatient note recorded in May 1995 at a 
gastroenterology clinic of a U.S. Air Force medical center, 
in which the veteran reported that his irritable bowel 
syndrome symptoms were particularly associated with stress.  
However, no medical professional directly links the veteran's 
irritable bowel syndrome to his post-traumatic stress 
disorder, nor is there competent evidence that the irritable 
bowel syndrome was aggravated by the service-connected post-
traumatic stress disorder.  

The only medical professional to address directly the 
question of direct and secondary service connection for the 
veteran's irritable bowel syndrome is the VA physician who 
performed a VA medical examination in April 2006 and offered 
medical opinions contraindicating entitlement to direct and 
secondary service connection for an irritable bowel syndrome.  
Such evaluation yielded a diagnosis of an irritable bowel 
syndrome and medical opinions that, as there was only in-
service evidence of gastroenteritis, it was les likely than 
not that the veteran's current bowel complaints were related 
to his military service.  In addition, the examiner opined 
that it was less likely than not that the veteran's irritable 
bowel syndrome was caused or aggravated by worsening beyond 
its natural progression related to his service-connected 
post-traumatic stress disorder.  

The Board acknowledges and has considered the statements from 
the veteran regarding his perception and belief that his PTSD 
caused or aggravated his irritable bowel syndrome.  While the 
veteran is competent to report what comes to him through his 
senses, see Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005), there is no indication in the record that the veteran 
has the relevant medical training or expertise to provide a 
competent opinion as to either medical diagnosis or etiology.  
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Therefore, as a lay person, he is not competent to 
provide a medical opinion about causation or aggravation.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  As a result, the 
veteran's conclusion is not probative to the critical issue 
in this case of whether his irritable bowel syndrome was 
caused or aggravated by his service-connected post-traumatic 
stress disorder.  

In summation, while the record supports the existence of 
current disability involving an irritable bowel syndrome, its 
presence is not shown in service or for years following the 
veteran's retirement from service.  Moreover, no medical 
professional links the veteran's irritable bowel syndrome to 
his military service or any event thereof, and a VA physician 
who has examined the veteran and his claims folder has 
determined that it was less likely than not that the claimed 
disability was related to his military service.  Likewise, 
competent medical evidence that the veteran's irritable bowel 
syndrome was caused or aggravated by his service-connected 
post-traumatic stress disorder is lacking.  In view of the 
foregoing, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim for direct and 
secondary service connection for an irritable bowel syndrome 
and, as such, denial of such claim is required.  Boyer, 
Mercado-Martinez, supra.  


ORDER

Service connection for an irritable bowel syndrome, to 
include as secondary to service-connected post-traumatic 
stress disorder, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


